      Case 2:18-cr-00422-SPL Document 357 Filed 11/01/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    United States of America,                )   No. CR-18-00422-PHX-SPL
                                               )
 9                                             )
                        Plaintiff,             )   ORDER
10    vs.                                      )
                                               )
11                                             )
      Michael Lacey, et al.,                   )
12                                             )
                        Defendants.            )
13                                             )
                                               )
14
15          Before the Court is the parties’ Joint Motion (Unopposed) to Extend Time to
16   Respond to the Government’s (Sealed) Motion to Compel Destruction of Inadvertently
17   Disclosed Documents (Doc. 343) and Motion for Access to Joint Representation and Joint
18   Defense Agreements Previously Submitted by Defendants Michael Lacey and James
19   Larkin for In Camera Review (Doc. 354), in which they jointly move for an extension of
20   the deadline for the Defendants to file a response to Government’s Motion to Compel
21   Destruction of Inadvertently Disclosed Documents (Doc. 343) and Government’s Motion
22   for Access to the Joint Representation and Joint Defense Agreements Previously Submitted
23   by Defendants Michael Lacey and James Larkin for In Camera Review (Doc. 354). (Doc.
24   356)
25          Having considered this request, the joint motion fails to comply with Rule 12.1 of
26   the Local Rules of Criminal Procedure, which directs the movants to Rule 7.3 of the Local
27   Rules of Civil Procedure (“LRCiv”). Rules of Practice of the U.S. District Court for the
28   District of Arizona LRCiv 7.3 provides:
      Case 2:18-cr-00422-SPL Document 357 Filed 11/01/18 Page 2 of 2



                    (a) A party moving for an extension of time, whether by motion
 1                  or stipulation, must disclose the existence of all previous
                    extensions which have been granted concerning the matter for
 2                  which an extension is sought. A statement indicating whether
                    the motion or stipulation is the first, second, third, etc.
 3                  requested extension must be included below the title of the
                    motion or stipulation, for example: "STIPULATION FOR
 4                  EXTENSION OF TIME TO ANSWER (Second Request)."
                    The party seeking the extension must lodge, separate from the
 5                  party’s motion or stipulation, a proposed form of order
                    consistent with the relief requested, complying with Rule
 6                  7.1(b)(3) of the Local Rules of Civil Procedure.
 7                  (b) Except in all civil actions in which a party is an
                    unrepresented prisoner, a party moving for an extension of
 8                  time, whether by motion or stipulation, must state the position
                    of each other party. If the moving party's efforts to determine
 9                  the position of any other party are unsuccessful, a statement to
                    that effect must be included in the motion or stipulation.
10
11   Accordingly,
12         IT IS ORDERED that the Joint Motion (Unopposed) to Extend Time to Respond
13   to the Government’s (Sealed) Motion to Compel Destruction of Inadvertently Disclosed
14   Documents (Doc. 343) and Motion for Access to Joint Representation and Joint Defense
15   Agreements Previously Submitted by Defendants Michael Lacey and James Larkin for In
16   Camera Review (Doc. 356) is denied without prejudice.
17         Dated this 1st day of November, 2018.
18
19
20
21                                                     Honorable Steven P. Logan
22                                                     United States District Judge

23
24
25
26
27
28

                                                   2
